UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-1304


JESSIE YOUNG,

                    Plaintiff - Appellant,

             v.

JOHN DOE HILL; JOHN DOE BREEN, Sergeant; JOHN DOE RODRIGUEZ,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Claude M. Hilton, Senior District Judge. (1:16-cv-01304-CMH-JFA)


Submitted: August 20, 2020                                        Decided: August 24, 2020


Before GREGORY, Chief Judge, WYNN, and QUATTLEBAUM, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jessie Young, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Jessie Young appeals the district court’s order dismissing his civil action without

prejudice for failure to comply with the court’s previous order directing him to indicate

whether he intended to prosecute his claims within 10 days of the court’s order. ∗ See Fed.

R. Civ. P. 41(b). On appeal, we confine our review to the issues raised in Young’s informal

brief. See 4th Cir. R. 34(b). Because the informal brief does not challenge the basis for

the district court’s disposition, Young has forfeited appellate review of the court’s order.

See Jackson v. Lightsey, 775 F.3d 170, 177 (4th Cir. 2014) (“The informal brief is an

important document; under Fourth Circuit rules, our review is limited to issues preserved

in that brief.”). Accordingly, we affirm the district court’s order. Young v. Hill, No. 1:16-

cv-1304-CFM-JFA (E.D. Va. March 2, 2020). We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.

                                                                                AFFIRMED




       ∗
          Because the district court dismissed Young’s action “for procedural reasons
unrelated to the contents of the pleadings,” and he could not cure the defect by amendment,
we have jurisdiction over this appeal. Goode v. Cent. Va. Legal Aid Soc’y, Inc., 807 F.3d
619, 624 (4th Cir. 2015); see GO Computer, Inc. v. Microsoft Corp., 508 F.3d 170, 176
(4th Cir. 2007); see also Bing v. Brivo Sys., LLC, 959 F.3d 605, 610 (4th Cir. 2020).
                                             2